internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca date may number release date certified mail dear department of the treasury employer_identification_number person to contact es employee id number tel fax contact hours uil this is a final adverse determination regarding your exempt status under section sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under section sec_501 of the code effective date the revocation of your exempt status is made for the following reason s you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you are operated for substantial private and commercial purposes rather than exclusively for public purposes contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or cc department of the treasury i internal_revenue_service pate jan tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers phone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’l announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally ‘ for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mi awl bag for margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit 886-a eom rev date explanation of items tax identification_number year period ended name of taxpayer org z december 20xx issue sec_1 should the sec_501 tax exempt status of the taxpayer org tp be revoked because it is not operated exclusively for tax exempt purposes tp was incorporated december 20xx pursuant to the provisions of the nonprofit_corporations act of the tp's original and amended articles of incorporation aoi filed with the state provides state of state state in part that its purpose is to receive and administer funds for the foundation of southeastern state fdnss and to contract with a third party business to raise funds and awareness of the fdnss the fdnss is a c public charity that provides temporary housing for families of hospitalized children in december 20xx tp filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the irs in august 20xx pursuant to a ruling issued by the irs tp was granted exemption from federal income_taxation as an organization described in sec_501 the organization was expected to be a publicly supported charity within the meaning of sec_170 and sec_509 an examination of tp's 20xx 20xx and 20xx form_990 returns along with oral testimony provided by tp's founder and president during the course of the examination disclosed the following tp's only activity is the administration of a corporate sponsorship program csp whereby tp partners with co-1 co-1 a state for-profit home improvement company specializing in home replacement windows tp disclosed during the examination that it also plans to expand its csp in the future to include other for-profit organizations tp's board_of directors consists of three individuals two of whom are related by marriage tp's founder president and its secretary are married to principal officers of co-1 who are also related tp's treasurer is not related to any parties affiliated with either tp or co-1 tp's only source_of_income is derived through its csp with co-1 which administers a telephone solicitation program on behalf of tp using its own employees tp has no employees or volunteers other than board members and engages in no other activities other than its csp with co-1 further tp did not solicit nor did it receive contributions from the general_public or any governmental entities during the periods under examination gross_receipts generated from tp's csp during the 20xx 20xx and 20xx tax periods totaled dollar_figure dollar_figure and dollar_figure respectively based on interviews with tp's founder president as well as a review of telephone solicitation scripts used by co-1 the operation of tp's csp is as follows co-1 uses an automatic predictive dialer to place phone calls to potential customers of co-1 hundreds of phone calls are placed by the auto dialer each day once a live pickup is detected the auto dialer either plays a recorded message or connects the call to an available live operator once connected the live operator an employee of co-1 identifies themselves by first name and conveys to the prospective customer that they are calling on behalf of tp the live operator then informs the prospective customer that tp sponsors home improvement companies for the purpose of helping local children's charities and that tp receives a donation from co-1 for every home owner that accepts a product demonstration and free estimate if successful the live operator schedules an appointment with the prospective customer for a free in-home product demonstration and estimate by a representative of co-1 orm 886-a department of the treasury-internal revenue service catalog number 20810w page publish no irs gov schedule number or exhibit explanation of items 886-a fi rev date om rm tax identification_number year period ended name of taxpayer org december 20xx between and in-home appointments per day are normally scheduled with prospective customers through this program co-1 makes a donation to tp for each potential customer contacted and an additional dollar_figure for each successful in-home appointment scheduled tp remits all donations from co-1 minus general and administrative expenses to fdnss it should be noted that tp’s activities related to its csp during the tax periods under examination were not materially different from the description of planned activities it provided to the irs as an addendum to its form_1023 application law internal_revenue_code irc sec_501 exempts organizations described in sec_501 from federal income taxes an organization exempt under sec_501 and described in sec_501 must be both organized and operated exclusively for one or more of the purposes specified in such code section organization fails to meet either the organizational_test or the operational_test it is not exempt treasury regulation treas reg sec_1_501_c_3_-1 if an an organization is organized exclusively for one or more c exempt purposes only if its organizing documents limits the purposes of such organizations to one or more exempt purposes does not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes and permanently dedicates the organization's assets to c purposes upon dissolution unless the operation of state law or court action produces the same result sec_1_501_c_3_-1 organizations described in sec_501 must absolutely refrain from participating in any political activities not engage substantially in legislative activities not permit its earnings to inure to the benefit of any private individual or shareholder not substantially engage in a trade_or_business that is not related to its exempt_purpose and must not engage in any activities that are illegal or violate fundamental public policy sec_1_501_c_3_-1 an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 it an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 the words private shareholder or individual’ in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii zor -a department of the treasury-internal revenue service catalog number 20810w page publish no irs gov schedule number or exhibit 886-a form rev date ba explanation of items tax identification_number year period ended name of taxpayer org december 20xx the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 s ct 90_led_67 c b when an organization operates for the benefit of private interest the organization by definition does not operate exclusively for exempt purposes or interest 92_tc_1053 prohibited private benefits may include an advantage profit fruit privilege gain operating under the control of one person or a small related group suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes rev_rul c b although control by a small_group may not necessarily disqualify an organization for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status 83_tc_20 pincite see also united_states fifth circuit_court of appeals case st david's health care sy349_f3d_232 in 71_tc_1067 several for-profit organizations exerted significant indirect control_over a non-profit entity through contractual arrangements the tax_court concluded that the for- profits were able to use the nonprofit as an instrument to further their for-profit purposes consequently the tax_court held that the non-profit was operated for private and commercial purposes and therefore did not qualify as an organization described in sec_501 operating for the benefit of private parties constitutes a substantial non-exempt purpose old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 a nonprofit organization may form partnerships or enter into contracts with private parties to further its charitable purposes on mutually beneficial terms so long as the nonprofit organization does not thereby impermissibly serve private interests the operational standard is not satisfied merely by establishing whatever charitable benefits the partnership may produce 113_tc_47 affd 242_f3d_904 9th cir under the do-not-call implementation act of public law no telemarketers are required to stop calling consumers within days of the consumer registering their phone number with the national do-not-call registry telemarketers are required to search the registry every days and delete from their call lists phone numbers that are in the registry exceptions to the law includes calls from or on behalf of charities political organizations telephone surveyors companies with which registered consumers have an existing business relationship or companies to whom the consumer has provided an express agreement in writing to receive their calls government's position based on an examination of tp's 20xx and 20xx form_990 oral testimony provided by tp's founder during the course of the examination and the application of the provisions at law cited above to the facts and circumstances of the case tp is not operated exclusively for purposes described in sec_501 of the code and in accordance with sec_1_501_c_3_-1 of the regulations accordingly tp no longer qualifies for exemption as an organization described in sec_501 an analysis of this finding is as follows tp is governed by a small_group of individuals in which two of the three officers are related by marriage while this fact alone may not necessarily disqualify tp for exemption it provides an opportunity for abuse ‘orm 886-a department of the treasury-internal revenue service catalog number 20810w page publish no irs gov schedule number or exhibit 886-a fog rev date name of taxpayer org explanation of items tax identification_number year period ended december 20xx of the claimed tax-exempt status and suggests that tp operates primarily for non-exempt private purposes rather than exclusively for public purposes 83_tc_20 pincite see also revrul_55_656 c b two of tp's three officers are married to two principal officers of co-1 who are also related accordingly the two principal officers of co-1 are in a position to exert indirect control_over tp's activities through their relationships with their spouses co-1 is therefore in a position to use tp as an instrument to further its own for-profit purposes to a substantial and impermissible degree we find that such indirect control has taken place during the years under examination see item below and co-1 has effectively been able to use the tax-exempt status of tp to further its own private and commercial interests to a substantial and impermissible degree accordingly tp is operated for private and commercial purposes and therefore does not qualify as an organization described in sec_501 71_tc_1067 tp appears to be operating in a manner designed to allow its for-profit corporate sponsors to avoid regulation under the do not call registry laws under public law no telemarketers and for-profit companies are expressly prohibited from cold calling consumers listed in the national do-not-call- registry for-profit organization co-1 does not qualify for any of the exceptions listed in pl other than circumstances where it has a prior business relationship with the registered consumer or has obtained prior written permission to call the registered consumer pl does not apply to several types of organizations including public_charities asa co-1's affiliation with tp therefore allows it to circumvent the provisions of pl and gain access to an extensive prospective consumer base it would not otherwise have this arrangement gives co-1 a significant and unfair competitive advantage over similar companies in comply with the provisions of the do not call registry laws its industry that must otherwise tp's csp therefore allows co-1 and any other corporate sponsor under a similar arrangement to exploit tp's exempt status to further its own private and commercial interests to a substantial degree accordingly tp's activities in this capacity serve an impermissible private rather than public interest does not operate exclusively for exempt purposes and accordingly does not qualify for exemption as an organization described in sec_501 sec_1 c -1 d ii tp therefore the irs recognizes that tp's remittance of all proceeds from its corporate sponsorship program to a bona-fide 501_c_3_organization may serve a truly exempt_purpose however the presence of the substantial non-exempt activities it engages in relative to its affiliation with co-1 precludes it from being recognized as exempt as an organization described in sec_501 326_us_279 s ct l ed c b taxpayer's position tp has taken action to replace the two board members that are related by marriage and are also related to principal officers of co-1 tp contends that with these changes no member of its board is related to any member of co-1 tp also contends it is operated solely as a non-profit as these changes have eliminated any perception that any for- profit entity is in a position to use tp as an instrument to further its own private and commercial purposes om 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number year period ended explanation of items 886-a foon rev date name of taxpayer org december 20xx government’s rebuttal we concur that the changes tp made to its board_of directors reduces the perception that members of co-1 are ina position to further their own private and commercial purposes by exerting indirect control_over tp notwithstanding the changes to tp’s governance structure the primary issue remains that tp is operating in a manner that appears to be designed to specifically allow co-1 and potentially other for-profit organizations to avoid regulation under the do not call registry laws further the substantial private and commercial benefits of tp’s csp to co-1 with respect to having the ability to circumvent regulation under pl are prevalent irrespective of whether co-1 is in a position to directly or indirectly control tp c as it continues to operate and engage in activities that serve a substantial impermissible and non-exempt purpose that benefits the private and commercial interests of a for-profit corporation hence tp no longer qualifies for exemption as an organization described in irc conclusion tp no longer qualifies for exemption because it is not operated exclusively for sec_501 purposes as required and defined by sec_1_501_c_3_-1 tp is operated to serve the private and commercial interests of a for-profit corporation to a substantial and impermissible degree and more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 we are therefore proposing revocation of tp's exempt status under sec_501 should the proposed revocation be upheld tp may be eligible for discretionary relief under sec_7805 if relief under sec_7805 is granted retroactivity of the revocation and the required annual filing of form_1120 will be limited to a date not earlier than that on which the original ruling or determination_letter was revoked zorm 886-a department of the treasury-internal revenue service catalog number 20810w page publish no irs gov
